--------------------------------------------------------------------------------

      Exhibit 10.19


AMENDMENT TO THE
ENSCO INTERNATIONAL INCORPORATED
1998 INCENTIVE PLAN

    WITNESSETH:   This Amendment is effective the 1st day of January, 2003, by
ENSCO International Incorporated, having its principal office in Dallas, Texas
(hereinafter referred to as the "Company").   WHEREAS, the Company adopted the
ENSCO International Incorporated 1998 Incentive Plan effective May 12, 1998,
(which as it may previously have been amended from time to time is referred to
herein as the "Plan");   WHEREAS, the Company now desires to adopt this
Amendment to the Plan in order to provide for the outsourcing of certain Plan
administrative functions to a third party;   NOW, THEREFORE, in consideration of
the premises and the covenants herein contained, the Company hereby adopts the
following Amendment to the Plan:   The definition of"Fair Market Value" is
hereby amended to read as follows:  

  "Fair Market Value' shall mean the composite ticker tape price per share on
the New York Stock Exchange, or if not traded on the New York Stock Exchange,
such other national securities exchange, as the Committee may specify, on the
date of determination or, if the securities are not traded on said date, the
composite ticker tape price on the nearest preceding date. If at any time the
securities are not traded on the New York Stock Exchange or another national
securities exchange, the fair market value per share of the securities shall be
the composite ticker tape price per share if the securities are traded in the
over-the-counter market. If the securities are not traded on an exchange or in
the over-the-counter market, the fair market value per share of the securities
shall be the value determined in accordance with such fair and reasonable means
as the Board of Directors or the Committee shall specify."  

Section 6(c)(ii) of the Plan is hereby amended to read as follows:

  "(ii)  Payment of Shares. Payment for the Shares upon exercise of an Option
shall be made in cash, by check acceptable to the Company or its designee, or if
authorized by the Committee, by delivery of other Shares having a Fair Market
Value on the date of delivery equal to the aggregate exercise price of the
Shares as to which said Option is being exercised, or by any combination of such
methods of payment or by any other method of payment as may be permitted under
applicable law and this Plan and authorized by the Committee under Section 3(c)
of this Plan."  

Section 6(d)(i) of the Plan is hereby amended to read as follows:  

    (d)  Exercise of Option  

            (i)  Procedure for Exercise; Rights of Stockholder.  Any Option
granted hereunder shall be exercisable at such times and under such conditions
as shall be determined by the Committee, including without limitation
performance criteria with respect to the Company and/or the Optionee, and in
accordance with the terms of this Plan.  

            An Option may not be exercised for a fraction of a Share.  

            An Option shall be deemed to be exercised when written notice of
such exercise has been given to the Company or its designee in accordance with
the terms of the Stock Option Agreement by the Optionee and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company or its designee. Full payment may, as authorized by the Committee,
consist of any form of consideration and method of payment allowable under
Section 6(c)(ii) of this Plan. Upon the receipt of notice of exercise and full
payment for the Shares, the Shares shall be deemed to have been issued and the
Optionee shall be entitled to receive such Shares and shall be a stockholder
with respect to such Shares, and the Shares shall be considered fully paid and
nonassessable. No adjustment will be made for a dividend or other right for
which the record date is prior to the date on which the stock certificate is
issued, except as provided in Section 9 of this Plan.

            Each exercise of an Option shall reduce, by an equal number, the
total number of Shares that may thereafter be purchased under such Option."

  Section 8(b) of the Plan is hereby amended to read as follows:  

    "(b)  Tax Withholding. Each Participant shall, no later than the date as of
which the value of any Plan Award or of any Shares or other amounts received
thereunder first becomes includable in the gross income of such Participant for
Federal income tax purposes, pay to the Company or its designee, or make
arrangements satisfactory to the Committee regarding payment of, any federal,
state, or local taxes of any kind required to be withheld with respect to such
income. The Company or its designee and the Company's Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant. Subject to approval by the
Committee, a Participant may elect to have such tax withholding obligation
satisfied, in whole or in part, by (i) authorizing the Company or its designee
to withhold from Shares to be issued pursuant to any award, a number of Shares
with an aggregate Fair Market Value (as of the date the withholding is effected)
that would satisfy the withholding amount due, or (ii) transferring to the
Company or its designee Shares owned by the Participant with an aggregate Fair
Market Value (as of the date the withholding is effected) that would satisfy the
withholding amount due."  

Section 10(c) of the Plan is hereby amended to read as follows:

    "(c)  Vested Shares of Restricted Stock and the Proceeds Therefrom. If
Restricted Stock grants held by the Participant vested within one (1) year of
the date of Termination, and if the Committee, in its sole discretion, has so
provided in the Participant's agreement or agreements evidencing such grants of
Restricted Stock, the Participant shall remit to the Company or its designee an
amount in good funds equal to the Fair Market Value of such shares computed as
of the date of vesting of such shares."  

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Amendment to be executed effective the date first
above written.

ENSCO INTERNATIONAL INCORPORATED

By:                                 

Its:                                 

 

--------------------------------------------------------------------------------